Territory of Michigan
United States of America
The Jurors for the United States of America in the Territory of Michigan, upon their Oath present That Ignace Morasse late of the district of Huron in the Territory of Michigan Yeoman, little regarding the laws and Statutes of the United States of America and not fearing the pains and penalties *529therein Contained on the thirteenth day of Jany one thousand Eight hundred thirteen at the District aforesaid in the Territory aforesaid with force and arms, did bargain agree and contract with John McGregor a subject of his Brittanic Majesty George the 3d King of England Scotland and Ireland the openly declared Enemy of the United States aforesaid to furnish sd McGregor a subject aforesaid of his Majesty aforesaid Masts Spars and timber to the use of his Brittanic Majesty then the openly declared Enemy of the United States aforesaid, he the sd Ignace Morasse thereby feloniously and traiterously aiding assisting and comforting the Enemies of the United States aforesaid Contrary to the form and Effect of the laws and Statutes of the United States of America in such case made and provided and against the peace of the United States of America and the Territory of Michigan